Exhibit 10.11

 

Execution Draft

 

--------------------------------------------------------------------------------

 

INTERIM SERVICING AGREEMENT

 

between

 

WELLS FARGO BANK, N.A.

 

as

 

Servicer

 

and

 

COMMERCIAL FEDERAL BANK

 

as

 

Interim Servicer

 

dated as of March 31, 2005

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page No.


--------------------------------------------------------------------------------

ARTICLE I

   1

INCORPORATION OF RECITALS; DEFINITIONS

   1

    Section 1.1

   Incorporation of Recitals.    1

    Section 1.2

   Definitions.    1

ARTICLE II

   3

INTERIM SERVICING

   3

    Section 2.1

   Appointment of Interim Servicer.    3

    Section 2.2

   Standard of Care.    5

    Section 2.3

   Losses and Expenses.    5

    Section 2.4

   Advances.    6

    Section 2.5

   Insurance    6

ARTICLE III

   6

COMPENSATION; AMOUNTS DUE SERVICER

   6

    Section 3.1

   Sub-servicing Fee.    6

    Section 3.2

   Other Payments to Interim Servicer.    6

    Section 3.3

   Amount Due Servicer.    7

ARTICLE IV

   7

BOOKS AND RECORDS

   7

    Section 4.1

   Audit and Access to Information.    7

    Section 4.2

   Maintenance of Books and Records.    7

    Section 4.3

   Books and Records.    7

    Section 4.4

   Confidentiality.    7

ARTICLE V

   8

INDEMNIFICATION

   8

    Section 5.1

   Indemnification    8

ARTICLE VI

   8

TERM

   8

    Section 6.1

   Term.    8

ARTICLE VII

   9

 

i



--------------------------------------------------------------------------------

MISCELLANEOUS PROVISIONS

   9

    Section 7.1

   No Broker’s Fees.    9

    Section 7.2

   Further Acts.    9

    Section 7.3

   Assignability.    9

    Section 7.4

   Notices.    9

    Section 7.5

   Entire Agreement.    10

    Section 7.6

   Binding Effect.    10

    Section 7.7

   Applicable Law.    10

    Section 7.8

   Counterparts.    10

    Section 7.9

   Waivers.    10

    Section 7.10

   No Third Party Beneficiaries.    11

    Section 7.11

   Relationship of Parties.    11

 

ii



--------------------------------------------------------------------------------

INTERIM SERVICING AGREEMENT

 

THIS INTERIM SERVICING AGREEMENT (this “Agreement”), dated as of the 31st day of
March, 2005, is made by and between Wells Fargo Bank, N.A., a national banking
association (“Servicer”) and Commercial Federal Bank, a federal savings bank
(“Interim Servicer”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the terms of a certain Servicing Rights Purchase and Sale
Agreement dated as of March 31, 2005 (the “Purchase Agreement”) by and between
Servicer and Interim Servicer, Interim Servicer has agreed to sell, transfer and
assign to Servicer, and Servicer has agreed to acquire and assume from Interim
Servicer, the right to service certain residential mortgage loans identified
therein;

 

WHEREAS, Servicer desires to have Interim Servicer service the Mortgage Loans as
defined in the Purchase Agreement) on behalf of Servicer from the Sale Date (as
defined in the Purchase Agreement) to the applicable Transfer Date (as defined
in the Purchase Agreement), and Interim Servicer desires to assume such interim
servicing responsibilities; and

 

WHEREAS, Servicer and Interim Servicer have agreed upon the terms set forth
herein.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
conditions contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

ARTICLE I

INCORPORATION OF RECITALS; DEFINITIONS

 

Section 1.1 Incorporation of Recitals.

 

The recitals set forth above are incorporated herein by reference.

 

Section 1.2 Definitions.

 

As used in this Agreement, the following terms shall have the meanings specified
below. Capitalized words not otherwise defined herein shall have the meanings
specified in the Purchase Agreement.

 

Advances shall mean amounts required or authorized pursuant to Applicable
Requirements to be advanced by the servicer in connection with a Mortgage Loan
to fund any of the following, together with all rights of reimbursement from
Mortgagors, Insurers, Investors or otherwise: (a) payments of principal and/or
interest due to or guaranteed by Investors notwithstanding shortfalls in
collections from Mortgagors; (b) PMI Policy premiums, ground rents, taxes,
special assessments and hazard, flood and earthquake insurance premiums above
the amounts held in escrow for such

 

1



--------------------------------------------------------------------------------

purposes; (c) costs, expenses and fees occasioned by Mortgagor bankruptcy,
Foreclosure or deed in lieu of foreclosure; (d) costs, expenses and fees of
preservation and protection of any Mortgaged Property incurred to maintain
insurance or guarantees; (e) costs, expenses and fees of conveying any Mortgaged
Property to the Investor or Insurer; (f) costs, expenses and fees to inspect,
protect, secure or repair any Mortgaged Property; (g) any advances related to
the Servicemembers Civil Relief Act, or its predecessor, the Servicemembers
Civil Relief Act; and (h) compensating interest.

 

Agreement shall mean this Interim Servicing Agreement and any Exhibits and
Schedules hereto, all of which are incorporated herein by this reference, as the
same may from time to time be amended or supplemented by one or more instruments
executed by all parties hereto.

 

EDP shall mean the electronic data processing servicing bureau or system used by
Interim Servicer.

 

Float Benefit shall mean the net economic benefit resulting from the Custodial
Account and Related Escrow Account deposits held for the account of Interim
Servicer with respect to the Servicing Rights. The Float Benefit is based on
Interim Servicer’s selection of the investment facility or interest rate swap or
other arrangement offered from time to time by the financial institution holding
the Custodial Account and Related Escrow Account deposits.

 

Interim Servicer Indemnified Parties shall have the meaning given in Section
5.1(a).

 

Investor Cutoff shall mean the last Business Day of the monthly accounting cycle
based on the Investor and/or Agency.

 

P&I shall mean principal and interest.

 

PMI Policy shall mean a policy of primary mortgage guaranty insurance issued by
an insurance company duly authorized and licensed in accordance with applicable
law and approved by the applicable Investor.

 

Purchase Agreement shall mean that certain Servicing Rights Purchase and Sale
Agreement between Servicer, as “Purchaser,” and Interim Servicer, as “Seller,”
dated as of March 31, 2005.

 

Recoverable Advances shall mean those Advances that Servicer or Interim Servicer
reasonably expects to recover from Mortgagors, Investors, Insurers or otherwise.

 

Related Escrow Account shall mean the Escrow Account related to a specified
Mortgage Loan or Mortgage Loans.

 

Servicer Indemnified Parties shall have the meaning given in Section 5.1(b).

 

Sub-servicing Fee shall have the meaning given in Section 3.1.

 

Unrecoverable Advances shall mean those Advances that Interim Servicer does not
reasonably expect to recover (or Servicer to recover) from Mortgagors,
Investors, Insurers or otherwise, including but not limited to foreclosure and
real estate owned related fees and expenses that exceed Investor guidelines for
reimbursement, Advances pursuant to the Servicemembers Civil Relief Act.

 

2



--------------------------------------------------------------------------------

ARTICLE II

INTERIM SERVICING

 

Section 2.1 Appointment of Interim Servicer.

 

Servicer hereby appoints Interim Servicer, and Interim Servicer hereby accepts
such appointment, to service and administer the Mortgage Loans for Servicer on
an interim basis, in accordance with the terms of this Agreement. In performing
its duties hereunder, Interim Servicer shall, without limitation:

 

(a) use reasonable, good faith efforts to collect, process and account for
Mortgage Loan Payments on Mortgage Loans, including past due payments;

 

(b) avoid the imposition of any lien upon or lapse of insurance coverage on any
Mortgaged Property due to the nonpayment by the Mortgagor of any tax assessment,
premium, or charge, by any means consistent with Applicable Requirements
including the payment of any such tax assessment, premium, or charge (which
amounts shall be reimbursable from collections on the related Mortgage Loans);

 

(c) remit to the Custodial Accounts and Related Escrow Accounts, as applicable,
on a daily basis Mortgage Loan Payments actually collected by Interim Servicer;

 

(d) make all required remittances on a timely basis to Investors in accordance
with Applicable Requirements, and to the Servicer in accordance with the
Agreement and Servicing Transfer Instructions;

 

(e) disburse from the applicable Related Escrow Accounts or make Advances, as
required or permitted by Applicable Requirements, to pay on a timely basis all
real estate taxes, hazard, flood and earthquake insurance premiums, PMI Policy
premiums and other escrow account disbursements with respect to each Mortgage
Loan;

 

(f) cause to be maintained (i) any PMI Policy required under Applicable
Requirements with respect to each Mortgage Loan, and (ii) any hazard insurance
policy, flood insurance policy and earthquake insurance policy required under
Applicable Requirements with respect to each Mortgaged Property and Mortgaged
Property taken in foreclosure, in an amount required by Applicable Requirements;

 

(g) enforce any due on sale clause contained in the related Mortgage Note or
Mortgage Instrument with the consent of the related PMI Policy provider and
Investor, if applicable; and, in any case to the extent required by law or by
the related Mortgage Note or Mortgage Instrument, enter into assumption
agreements with the Person to whom any Mortgaged Property has been or is about
to be conveyed, or release the original Mortgagor from liability under the
Mortgage Loan and substitute the new Mortgagor as obligor thereon in accordance
with the terms of the related Mortgage Note or Mortgage Instrument;

 

3



--------------------------------------------------------------------------------

(h) foreclose upon or otherwise comparably convert the ownership of the
Mortgaged Property securing any Mortgage Loan that goes into and continues in
default and as to which no satisfactory arrangements can be made for collection
of delinquent payments;

 

(i) handle and settle losses resulting from damage to any Mortgaged Property
from fire, flood or other casualty and make arrangements for the restoration or
rehabilitation of any such Mortgaged Property with the applicable insurance
proceeds;

 

(j) prepare, execute and deliver any and all instruments of satisfaction,
cancellation, partial or full release, or discharge and all other comparable
instruments as required by Applicable Requirements with respect to any Mortgage
Loan and/or Mortgaged Property;

 

(k) prepare and submit claims for insurance benefits payable by any Insurer with
respect to any Mortgage Loan;

 

(l) make any required interest rate and payment adjustments in accordance with
Applicable Requirements;

 

(m) pay, or cause to be paid, to Mortgagors any interest required to be paid
under Applicable Requirements on their respective Related Escrow Accounts;

 

(n) submit all required reports to the Investors in accordance with Applicable
Requirements, and provide such reports to Servicer simultaneously, including, as
applicable:

 

(i) Principal and interest bank account reconciliations, including test of
expected principal and interest, and all supporting documentation;

 

(ii) An electronic trial balance to support prepaid and delinquent loans for
each test of expected principal and interest;

 

(iii) Tax and insurance bank account reconciliation, including supporting
documentation

 

(iv) List of all Fannie Mae, GNMA and private pool to security differences, with
supporting documentation for those differences greater than $1,000.00;

 

(v) List of Fannie Mae pool deficiencies, with supporting documentation for
those deficiencies greater than $1,000.00;

 

(vi) List of all Fannie Mae pool errors;

 

(vii) List of all loan level rejects and other exception reports provided by
investor;

 

(viii) Fannie Mae Portfolio reconciliation, including supporting Laser and
system reports 45 days after Servicing Cutoff ;

 

4



--------------------------------------------------------------------------------

(ix) Fannie Mae Interest rate / pass through rate reconciliation 45 days after
Servicing Cutoff Date; and

 

(x) Fannie Mae Shortage / surplus reconciliation, including Laser and system
reports as of 45 days after Servicing Cutoff

 

(xi) GNMA monthly loan level exception summary report

 

(xii) Freddie Mac Detailed Adjustment Report (DAR)

 

(xiii) Freddie Mac Loan Level Reconciliation Detail Report (LRDR)

 

(xiv) Freddie Mac Monthly Accounting Statement (MAS)

 

(xv) Freddie Mac Tier Rating for investor and default

 

(xvi) Interim Servicer shall advise Servicer, by the tenth (10th) Business Day
of each month, of the dollar amount and number of the Mortgage Loans that are
(i) 30 days, 60 days, 90 days, and over 90 days past due; (ii) in foreclosure;
(iii) in litigation; and (iv) in bankruptcy as of the end of immediately
preceding month. Loan level detail and collectors’ collection comments for loans
more than 30 days delinquent will be provided upon Servicer’s reasonable
request. In addition, Interim Servicer shall prepare such additional reports
reasonably requested by Servicer that do not result in substantial additional
costs to Interim Servicer.

 

(o) following each Investor Cutoff, including, without limitation, the month in
which each Transfer Date occurs, promptly submit to Servicer those standard
reports as typically are available under the Interim Servicer’s EDP system,
including, but not limited to, a master file tape;

 

(p) not, without Servicer’s prior written consent, waive, modify or vary the
terms of a Mortgage Loan except as permitted by Applicable Requirements; and

 

(q) perform such other duties and provide such other reports as typically are
performed and provided pursuant to Applicable Requirements with respect to the
servicing of residential mortgage loans with characteristics similar to those of
the Mortgage Loans or as reasonably may be requested by an Investor or Servicer.

 

Section 2.2 Standard of Care.

 

Interim Servicer shall at all times service the Mortgage Loans in all material
respects in accordance with Applicable Requirements.

 

Section 2.3 Losses and Expenses.

 

(a) Subject to Section 2.3(b), Servicer shall remain responsible for all losses
and costs directly associated with the servicing of the Mortgage Loans
(including, without limitation, net losses in connection with foreclosure
actions and ownership of Mortgaged Property after

 

5



--------------------------------------------------------------------------------

foreclosure, pool insurance premiums, special hazard insurance premiums,
trustees fees, custodial fees, and Sevicemembers Civil Relief Act losses, but
excluding compensating interest shortfalls due to the timing of prepayments
pursuant to the terms of the applicable Servicing Agreements, for which Interim
Servicer shall be responsible), except for (i) all or any portion of such losses
and costs resulting from the failure of Interim Servicer to comply with
Applicable Requirements or otherwise perform or observe its obligations under
this Agreement, for which losses and costs Interim Servicer shall remain
responsible; and (ii) any fact or circumstance in respect of which Servicer is
entitled to indemnification by Interim Servicer under this Agreement or under
the Purchase Agreement.

 

(b) Interim Servicer shall be responsible for the direct and indirect general
and administrative costs and expenses associated with the servicing of the
Mortgage Loans, including, without limitation, Interim Servicer’s personnel,
facilities, supplies, postage and EDP system expenses, regardless of whether
Interim Servicer elects to contract with third party vendors to perform all or
any portion of such general and administrative functions.

 

Section 2.4 Advances.

 

Servicer shall bear the economic risk of all Advances including, but not limited
to, Unrecoverable Advances, to the extent made in accordance with Applicable
Requirements, and Recoverable Advances, but excluding compensating interest.

 

Section 2.5 Insurance

 

Interim Servicer shall, at its own expense, maintain at all times during the
term of this Agreement, (a) a policy or policies of insurance covering errors
and omissions in the performance of its obligations hereunder; and (b) a
fidelity bond in respect of its officers, employees and agents. Such insurance
policy or policies and fidelity bond shall comply with Applicable Requirements
including, without limitation, the applicable Investors’ requirements. Interim
Servicer shall provide Servicer with a copy of such insurance policy or policies
and fidelity bond upon Servicer’s reasonable request.

 

ARTICLE III

COMPENSATION; AMOUNTS DUE SERVICER

 

Section 3.1 Sub-servicing Fee.

 

In consideration for Interim Servicer’s performance of servicing obligations
pursuant to this Agreement and subject to the terms and conditions of this
Agreement, Servicer shall pay to Interim Servicer, monthly during the term of
this Agreement, an amount (the “Sub-servicing Fee”) equal to five dollars
($5.00) for each Mortgage Loan serviced, regardless of whether such Mortgage
Loans are current or delinquent. The Sub-servicing Fee shall be fully earned on
the first day of each month and shall not be prorated. The Sub-servicing Fee
shall be payable to Interim Servicer in accordance with Section 3.3.

 

Section 3.2 Other Payments to Interim Servicer.

 

In addition to the Sub-servicing Fee, Interim Servicer shall be entitled to
receive or retain, as applicable the Float Benefit. The foregoing amount shall
be calculated by Interim Servicer and payable to Interim Servicer in accordance
with Section 3.3.

 

6



--------------------------------------------------------------------------------

Section 3.3 Amount Due Servicer.

 

By the third (3rd) day following the applicable Investor Cutoff, Interim
Servicer shall remit to Servicer, through a wire transfer of immediately
available funds, all amounts payable to Servicer pursuant to the Servicing
Agreements in excess of the amounts due to Interim Servicer in accordance
herewith; provided, however, in the event that the net amount due Servicer is
less than zero, such negative amount shall be paid to Interim Servicer by
Servicer on or before the tenth day following the applicable Investor Cutoff.

 

ARTICLE IV

BOOKS AND RECORDS

 

Section 4.1 Audit and Access to Information.

 

During the term of this Agreement, Interim Servicer shall give Servicer and its
authorized representatives reasonable access to all books, records, personnel
and servicing operations of Interim Servicer relative to the Mortgage Loans upon
reasonable advance notice, and permit Servicer to make such inspections thereof
as Servicer may reasonably request during normal business hours; provided,
however, that such investigation or inspection shall be conducted in such a
manner as not to interfere unreasonably with Interim Servicer’s business.

 

Section 4.2 Maintenance of Books and Records.

 

Interim Servicer shall keep complete records pertaining to (a) each Mortgage
Loan and the collections made thereon; (b) each check paid as distribution of
P&I collected; (c) funds invested, maintained and loaned for or to Servicer; and
(d) all other activities pertaining to the Servicing Rights. During the term of
this Agreement, Interim Servicer shall retain the Mortgage Files, except as
otherwise provided in the Purchase Agreement.

 

Section 4.3 Books and Records.

 

Subject to Applicable Requirements, all books, records, documents, files, and
other information and data in Interim Servicer’s possession pertaining to the
Mortgage Loans, including all documents, records and reports relating to any
Pool in which the Mortgage Loans are contained, are and shall at all times
remain the property of Servicer.

 

Section 4.4 Confidentiality.

 

Each party shall hold confidential all information obtained pursuant hereto with
respect to the other party that is not otherwise public knowledge, and all
documents (including copies thereof) obtained hereunder by any party from the
other party shall be returned to such party (unless readily available from
public information sources). The preceding sentence shall survive any
termination of this Agreement.

 

7



--------------------------------------------------------------------------------

ARTICLE V

INDEMNIFICATION

 

Section 5.1 Indemnification

 

(a) Indemnification by Servicer. Servicer shall indemnify and hold Interim
Servicer, its shareholders and Affiliates, and their respective officers,
directors, employees and agents (the “Interim Servicer Indemnified Parties”)
harmless from, and shall reimburse the Interim Servicer Indemnified Parties for,
all Losses incurred by any of them, to the extent that such Losses result from,
are caused by or arise out of the non-fulfillment or non-performance of any
term, covenant, condition, agreement or obligation of Servicer contained in this
Agreement. Notwithstanding any provision to the contrary in this Section 5.1(a),
Servicer shall have no obligation to indemnify or hold the Interim Servicer
Indemnified Parties harmless from and against that portion of any claim for
indemnification that arises from any fact or circumstance for which Servicer is
entitled to indemnification by Interim Servicer pursuant to Section 5.1(b) or
under the Purchase Agreement.

 

(b) Indemnification by Interim Servicer. Interim Servicer shall indemnify and
hold Servicer, its shareholders and Affiliates, and their respective officers,
directors, employees and agents (the “Servicer Indemnified Parties”) harmless
from, and shall reimburse the Servicer Indemnified Parties for, all Losses
incurred by any of them to the extent that such Losses result from, are caused
by or arise out of the non-fulfillment or non-performance of any term, covenant,
condition, agreement or obligation of Interim Servicer contained in this
Agreement. Notwithstanding any provision to the contrary in this Section 5.1(b),
Interim Servicer shall have no obligation to indemnify or hold the Servicer
Indemnified Parties harmless from and against that portion of any claim for
indemnification that arises from any fact or circumstance for which Interim
Servicer is entitled to indemnification by Servicer pursuant to Section 5.1(a)
or under the Purchase Agreement.

 

(c) Survival. The indemnification rights set forth herein shall survive the
execution and termination of this Agreement for a period of five (5) years
following the date hereof.

 

ARTICLE VI

TERM

 

Section 6.1 Term.

 

(a) This Agreement shall continue in full force and effect with respect to any
Servicing Rights until the applicable Transfer Date.

 

(b) The termination of this Agreement shall not release any party from liability
for its own misrepresentation or for any breach by it prior to such termination
of any covenant or agreement contained herein.

 

8



--------------------------------------------------------------------------------

ARTICLE VII

MISCELLANEOUS PROVISIONS

 

Section 7.1 No Broker’s Fees.

 

Each of the parties hereto represents and warrants that all negotiations
relative to this Agreement and the transactions contemplated hereby have been
carried on each with the other without intervention of any Person other than
such parties’ respective employees, agents, and consultants, and each party
agrees to indemnify the other and hold it harmless against and in respect of any
claims against it for brokerage or other commissions relative to this Agreement
by the indemnifying party’s employees, agents or consultants.

 

Section 7.2 Further Acts.

 

The parties agree that each shall, at its own expense (unless otherwise herein
provided), at any time and from time to time after the date hereof, upon the
other’s request, do, execute, acknowledge and deliver all such further acts,
assignments, transfers, conveyances and assurances as may be required or
reasonably advisable for the transactions provided for or contemplated by this
Agreement.

 

Section 7.3 Assignability.

 

Neither Servicer nor Interim Servicer may resign, assign or pledge its rights or
delegate its duties under this Agreement without the other party’s prior written
consent.

 

Section 7.4 Notices.

 

All notices, requests, demands and other communications that are required or
permitted to be given under this Agreement shall be in writing and shall be
deemed given if delivered personally, transmitted by facsimile (and
telephonically confirmed), mailed by registered or certified mail, return
receipt requested, or sent by commercial overnight courier to the other party at
the following address:

 

If to Servicer to:

 

Wells Fargo Home Mortgage

1 Home Campus

Des Moines, IA 50328-0001

Attention: John B. Brown, MAC X2401-042

Fax: 515/213-7121

 

9



--------------------------------------------------------------------------------

If to Interim Servicer to:

 

Commercial Federal Bank

13220 California St.

Omaha, NE 68154@

Attention: Caren Cantrell

Fax: (402) 918-6601

 

With a copy to:

 

Commercial Federal Bank

13220 California St.

Omaha, NE 68154

Attention: Quinn Osborne

Fax: (402) 918-6504

 

or to such other address as Servicer or Interim Servicer shall have specified in
writing to the other. All such notices or other communications shall be deemed
to have been received (i) on the date of personal delivery or facsimile
transmission (with telephone confirmation); (ii) on the third Business Day after
being mailed by registered or certified mail; and (iii) on the next Business Day
after being sent via commercial overnight courier.

 

Section 7.5 Entire Agreement.

 

This Agreement and the Purchase Agreement constitute the entire agreement
between the parties with respect to the subject matter hereof. No amendments,
modifications or supplements of this Agreement shall be binding unless executed
in writing by the parties hereto.

 

Section 7.6 Binding Effect.

 

This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns.

 

Section 7.7 Applicable Law.

 

This Agreement shall be construed in accordance with the laws of the State of
New York.

 

Section 7.8 Counterparts.

 

This Agreement may be executed in any number of counterparts, all of which,
taken together, shall constitute one and the same Agreement.

 

Section 7.9 Waivers.

 

No term or provision of this Agreement may be waived or modified unless such
waiver or modification is in writing and signed by the party against whom such
waiver or modification is sought to be enforced. The waiver by either party
hereto of a breach of any provision of this Agreement shall not operate or be
construed as a waiver of any other or subsequent breach.

 

10



--------------------------------------------------------------------------------

Section 7.10 No Third Party Beneficiaries.

 

Except as expressly provided herein, nothing in this Agreement is intended to
confer any right, remedy, obligation or liability upon any Person other than the
parties hereto and their respective successors and permitted assigns.

 

Section 7.11 Relationship of Parties.

 

Nothing herein contained shall be deemed or construed to create a partnership or
joint venture between the parties. The duties and responsibilities of Interim
Servicer shall be rendered by Interim Servicer as an independent contractor and
not an agent of Servicer. Interim Servicer shall have full control of all of its
acts, doings, proceedings, relating to or requisite in connection with the
discharge of its duties and responsibilities under this Agreement.

 

Section 7.12 Interpretive Principles.

 

For purposes of this Agreement, except as otherwise expressly provided or unless
the context otherwise requires:

 

(a) All Section, Article, Exhibit and Schedule references used herein refer to
Sections, Articles, Schedules and Exhibits of this Agreement. The Schedules and
Exhibits are part of this Agreement. All Section, Article, Exhibit and Schedule
headings used herein are for reference purposes only and shall not be deemed to
have any substantive effect.

 

(b) Singular terms shall include the plural, and plural terms shall include the
singular.

 

(c) Accounting terms not otherwise defined herein shall have the meanings
assigned to them in accordance with generally accepted accounting principles.

 

(d) The words “herein,” “hereof,” “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular provisions.

 

Section 7.13 Survival.

 

Except as otherwise provided herein, all representations, warranties, covenants,
indemnities and other agreements of the parties set forth herein or in any
Exhibit, Schedule, Certificate or other document delivered pursuant hereto shall
survive the execution and termination of this Agreement.

 

[signatures on following page]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned parties has caused this Interim
Servicing Agreement to be duly executed by a duly authorized representative, all
as of the date first written above.

 

“SERVICER” WELLS FARGO BANK, N.A.

By:

 

/s/ ALAN W. JONES

--------------------------------------------------------------------------------

Name:

 

Alan W. Jones

--------------------------------------------------------------------------------

Title:

 

Senior vice President

--------------------------------------------------------------------------------

 

“INTERIM SERVICER” COMMERCIAL FEDERAL BANK

By:

 

/s/ David S. Fisher

--------------------------------------------------------------------------------

Name:

 

David S. Fisher

--------------------------------------------------------------------------------

Title:

 

Executive Vice President

--------------------------------------------------------------------------------

 

12